Citation Nr: 0712938	
Decision Date: 05/02/07    Archive Date: 05/15/07

DOCKET NO.  04-00 858	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 
percent for a right ankle disability.

2.  Entitlement to a disability rating in excess of 20 
percent for a lumbar spine disability.

3.   Entitlement to a disability rating in excess of 10 
percent, prior to March 21, 2006, and in excess of 20 percent 
thereafter, for a left femur disability.

4.  Entitlement to a disability rating in excess of 10 
percent for a left shoulder disability.

5.  Entitlement to a disability rating in excess of 10 
percent for conversion reaction with anxiety.

6.  Entitlement to an effective date earlier than September 
5, 2002, for the grant of a 10 percent disability rating for 
service-connected conversion reaction and anxiety.

7.  Entitlement to an effective date earlier than September 
5, 2002, for the grant of a 20 percent disability rating for 
service-connected lumbar spine disability.

8.  Entitlement to an effective date earlier than September 
5, 2002, for the grant of a 10 percent disability rating for 
service-connected left shoulder disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and wife


ATTORNEY FOR THE BOARD

H. E. Costas, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1951 to 
November 1952.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from May 2003 and May 2006 rating decisions 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Waco, Texas.

In March 2004, the veteran and his wife presented testimony 
during a regional office hearing.


FINDINGS OF FACT

1.  The veteran's right ankle disability is manifested by 
pain, limitation of motion, and marked periarticular 
thickening.  There is no evidence of ankylosis, malunion of 
the os calcis or astragalus, or nonunion or malunion of the 
tibia or fibula.

2.  The veteran's spine disability has been diagnosed as 
moderate intervertebral disc syndrome and is manifested by 
radiculopathy down both extremities, pain, and limitation of 
motion.

3.   As of September 5, 2002, the veteran's left femur 
disability is characterized by pain, tenderness on palpation, 
and limitation of motion of the hip and knee.

4.  The veteran's left shoulder disability is characterized 
by pain and minor limitation of motion.  There is x-ray 
evidence of degenerative changes.

5.  The veteran's psychiatric disability is characterized by 
anxiety, minimal social impairment, and chronic sleep 
impairment.

6.  Service connection was granted for a lumbosacral strain, 
with conversion reaction, with a 20 percent rating assigned, 
as of November 1952, by means of a June 1953 rating decision.  
The veteran was advised of the rating decision, but did not 
appeal any aspect of the rating.  The June 1953 rating 
decision is final.

7.  Service connection was granted for a left shoulder 
disability, with a noncompensable rating, assigned as of 
November 1952, by means of a June 1953 rating decision.  The 
veteran was advised of the rating decision, but did not 
appeal any aspect of the rating.  The June 1953 rating 
decision is final.

8.  The veteran's service-connected disabilities were re-
evaluated by means of an August 1956 rating decision.  The RO 
held that the veteran's lumbosacral strain with conversion 
reaction warranted a 10 percent disability rating and 
continued the noncompensable evaluation assigned to the left 
shoulder disability.  The veteran was advised of the rating 
decision, but did not appeal any aspect of the rating. The 
August 1956 rating decision is final.

9.  The veteran filed his claims of entitlement to increased 
ratings on September 5, 2002.  It is not factually 
ascertainable that the veteran experienced an increase in his 
lumbar spine, psychiatric, and/or left shoulder disabilities 
within one year prior to submitting the claim.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a disability rating in 
excess of 20 percent for a right ankle disability have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5271 (2006).

2.  The criteria for the assignment of a 40 percent rating, 
but no higher, for a lumbar spine disability have been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5285-5294 (effective 
through September 25, 2003), Diagnostic Code 5293 (effective 
from September 23, 2002 and reclassified to 5243 effective 
September 26, 2003), Diagnostic Codes 5235-5243 (effective 
September 26, 2003, including reclassification of Diagnostic 
Codes 5285-5295).

3.   The criteria for the assignment of a 20 percent rating, 
but no higher, effective September 5, 2002, for a left femur 
disability have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 
2002); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.14, 4.55, 4.56, 4.73, 
Diagnostic Code 5313 (2006).

4.  The criteria for the assignment of a disability rating in 
excess of 10 percent for a left shoulder disability have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1-
4.14, 4.40, 4.45, 4.71a, Diagnostic Code 5201 (2006).

5.  The criteria for the assignment of a 30 percent 
disability rating, but no higher, for a psychiatric disorder 
have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.130, Diagnostic Code 9413 (2006).

6.  The criteria for the assignment of an effective date 
earlier than September 5, 2002, for the grant of a 30 percent 
disability rating for conversion reaction with anxiety have 
not been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 
3.400 (2006).

7.  The criteria for the assignment of an effective date 
earlier than September 5, 2002, for the grant of a 40 percent 
disability rating for service-connected lumbar spine 
disability have not been met.  38 U.S.C.A. § 5110 (West 
2002); 38 C.F.R. § 3.400 (2006).

8.  The criteria for the assignment of an effective date 
earlier than September 5, 2002, for the grant of a 10 percent 
disability rating for service-connected left shoulder 
disability have not been met.  38 U.S.C.A. § 5110 (West 
2002); 38 C.F.R. § 3.400 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126, and 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), are examined.

First, VA has a duty to indicate which portion of information 
should be provided by the claimant, and which portion VA will 
try to obtain on the claimant's behalf, which was 
accomplished by November 2002 and March 2006 letters, with 
respect to the claims of entitlement to service connection, 
increased ratings, and earlier effective dates. 

During the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a claim of 
service connection, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id. at 484.

Despite any inadequate notice provided to the appellant, no 
prejudice results in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the appellant has been prejudiced 
thereby).   Particularly, the veteran has been afforded the 
information necessary to advance any contention by means of 
the November 2002 and March 2006 letters.  As such, the 
veteran was aware and effectively notified of information and 
evidence needed to substantiate and complete his claims.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  

Because a preponderance of the evidence is against the claims 
of entitlement to a disability rating in excess of 20 percent 
for a right ankle disability; entitlement to a disability 
rating in excess of 20 percent for a left femur disability, 
entitlement to a disability rating in excess of 10 percent 
for a left shoulder disability; and entitlement to an 
effective date prior to September 5, 2002, for the assignment 
of a 60 percent disability rating for a lumbar spine 
disability, the assignment of a 30 percent rating for a 
psychiatric disability, and the assignment of a 10 percent 
rating for a left shoulder disability, any potentially 
contested issue regarding a downstream element is rendered 
moot.  Again, the veteran is not prejudiced by the Board's 
consideration of the pending issues.  

The Court in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
continued to recognize that typically a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim for VA benefits.  In this 
case, the veteran received notice in November 2002, prior to 
the adjudication of the claims in May 2003.  Additionally, 
the record contains a May 2006 rating decision and an October 
2006 supplemental statements of the case following the March 
2006 letters.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (holding that a timing error can be cured when VA 
employs proper subsequent process).  

It is further noted that in order to be consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), a VCAA notice 
must also request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  38 C.F.R. § 3.159(b)(1).   See Pelegrini, 18 Vet. 
App. at 121.  In this case, this principle has been fulfilled 
by the November 2002 and March 2006 letters.

Next, VCAA requires VA to assist the claimant in obtaining 
evidence necessary to substantiate a claim, 38 C.F.R. 
§ 3.159(c), which includes providing a medical examination 
when such is necessary to make a decision on the claim.  The 
record contains the veteran's service medical records, VA 
outpatient reports, private treatment records from Neurology 
Specialists of Dallas, P.A., Baylor university Medical 
Center, Bertram L. Smith, M.D., William J. Hwang, M.D., 
Annette Bamberger, M.D., and Bert L. Smith, M.D., and VA 
examination reports dated in December 2002, February 2003, 
March 2003, April 2003, December 2004, January 2005, March 
2006, and September 2006.  Notably, the veteran has not 
identified any further outstanding and relevant evidence in 
response to the March 2006 VCAA letters.  

Based on the foregoing, VA satisfied its duties to the 
veteran.





Analysis

I. Increased Ratings
Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2006).  Any 
reasonable doubt regarding the degree of disability is 
resolved in favor of the veteran. 38 C.F.R. § 4.3 (2006).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40 (2006).  
The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. § 4.45 (2006).

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that functional loss, supported by adequate pathology 
and evidenced by visible behavior of the veteran undertaking 
the motion, is recognized as resulting in disability.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.10, 
4.40, 4.45 (2006).

The determination of whether an increased evaluation is 
warranted is to be based on review of the entire evidence of 
record and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. § 4.1, 
which requires that each disability be viewed in relation to 
its history.

The Court has held that compensation for service-connected 
injury is limited to those claims which show present 
disability and held: "Where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary importance."  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

In claims for VA benefits, VA shall consider all information 
and lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 5107(b) (West 2002); see also Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

1. Right Ankle
The veteran's service-connected right ankle disability is 
currently rated under the provisions of 38 C.F.R. § 4.71a, 
Diagnostic Code 5271, pertaining to limitation of motion of 
the ankle.  He alleges that he his entitled to a rating in 
excess of 20 percent due pain and his inability to walk for 
more than fifteen minutes.  Under Diagnostic Code 5271, a 10 
percent rating is assigned for moderate range of motion 
impairment.  A maximum 20 percent rating is assigned for 
marked range of motion impairment.

After reviewing the evidence of record, the Board finds that 
a rating in excess of 20 percent for the veteran's right 
ankle disability is not warranted under Diagnostic Code 5271.  
As set forth above, a rating of 20 percent is the maximum 
rating available under this code.  

The Board has considered the applicability of DeLuca v. 
Brown, 8 Vet. App. 202 (1995), including whether there is a 
basis for assigning a rating in excess of 20 percent due to 
additional limitation of motion resulting from pain or 
functional loss.  See 38 C.F.R. §§ 4.40, 4.45, 4.59.  Yet, as 
the veteran already receives the maximum rating for 
limitation of ankle motion, there is no basis for a higher 
rating based on these factors.  See Johnston v. Brown, 10 
Vet. App. 80 (1997).  As a result, the Board finds that the 
criteria set forth in Diagnostic Code 5271 do not provide a 
basis to assign a rating in excess of the currently assigned 
20 percent for the veteran's service-connected right ankle 
disability.

There are other diagnostic codes that potentially relate to 
impairment of the ankle; the veteran is entitled to be rated 
under the code which allows the highest possible evaluation 
for the clinical findings shown on objective examination.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  After 
reviewing these alternative provisions, however, the Board 
can find no basis on which to assign a rating in excess of 
20 percent.  For example, there is no evidence of ankylosis 
ratable under Codes 5270 and 5272 (2006).  Ankylosis is 
defined as "[s]tiffening or fixation of a joint as the 
result of a disease process, with fibrous or bony union 
across the joint."  See Dinsay v. Brown, 9 Vet. App. 79, 81 
(1996) (citing Stedman's Medical Dictionary 87 (25th ed. 
1990)).  In this case, the evidence of record does not 
demonstrate nor does the veteran contend that his ankle is 
ankylosed.  Rather, December 2002, December 2004, and 
September 2006 VA examination range of motion testing have 
demonstrated dorsiflexion to 20 degrees and plantar flexion 
to 30 degrees.  In September 2006, the VA examiner also noted 
25 degrees of inversion and eversion.  Consequently, the 
Board finds that the provisions pertaining to ankylosis to 
not warrant a rating in excess of 20 percent.

The Board also find that the veteran's right ankle disability 
is not manifested by malunion of the os calcis or astragalus 
ratable under Diagnostic Code 5273 (2006); nonunion or 
malunion of the tibia or fibula, ratable under Diagnostic 
Code 5262 (2006); or of astragalectomy residuals ratable 
under Diagnostic Code 5274 (2006).  Indeed, repeated VA 
medical examinations, including X-ray studies, have been 
negative for any such findings.  The December 2002, December 
2004, and September 2006 VA examiners have consistently 
characterized the veteran's disability as a chronic 
ligamentous injury and/or a sprain.  Thus, these provisions 
do not provide a rating in excess of 20 percent for the 
veteran's right ankle disability.

In summary, the Board finds that the competent and probative 
evidence of record does not support the assignment of a 
rating in excess of 20 percent for the veteran's right ankle 
disability.  This is a case where the preponderance of the 
evidence is against the claim and the benefit of the doubt 
rule is inapplicable.  38 U.S.C.A. § 5107(b)(West 2002); see 
also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

2.  Lumbar Spine
The veteran alleges entitlement to a disability rating in 
excess of 20 percent for his lumbar spine disability.  His 
lumbar spine disability is characterized by nerve problems in 
the buttocks and limitation of motion.

While the veteran's appeal was pending VA revised regulations 
for evaluating disabilities of the spine.  The Court in 
DeSousa v. Gober, 10 Vet. App. 461, 467 (1997), held that the 
law "precludes an effective date earlier than the effective 
date of the liberalizing . . . regulation," but the Board 
shall continue to adjudicate whether a claimant would 
"receive a more favorable outcome, i.e., something more than 
a denial of benefits, under the prior law and regulation."  
Accordingly, the veteran's claims will be adjudicated under 
the old regulation for any period prior to the effective date 
of the new diagnostic codes, as well as under the new 
diagnostic code for the period beginning on the effective 
date of the new provisions.  Wanner v. Principi, 17 Vet. App. 
4, 9 (2003).

Before revisions, Diagnostic Code 5292 provided for ratings 
based on limitation of motion of the lumbar spine.  A 10 
percent rating was provided for slight limitation of motion 
of the lumbar segment of the spine.  Moderate limitation of 
motion warranted a 20 percent evaluation.  Severe limitation 
of motion warranted a 40 percent rating. 

Diagnostic Code 5293 provided for ratings based on 
intervertebral disc syndrome.  A 10 percent rating was 
assigned for mild intervertebral disc syndrome.  A 20 percent 
rating was assigned for moderate intervertebral disc 
syndrome, and a 40 percent rating was assigned for severe 
intervertebral disc syndrome with recurring attacks and 
intermittent relief.   A maximum 60 percent rating was 
assigned for pronounced intervertebral disc syndrome, with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, and little intermittent relief.   

Diagnostic Code 5295 provided criteria for rating lumbosacral 
strain.  Lumbosacral strain with only slight subjective 
symptoms warranted a noncompensable rating.  A 10 percent 
rating requires lumbosacral strain with characteristic pain 
on motion.  A 20 percent evaluation required muscle spasm on 
extreme forward bending and unilateral loss of lateral spine 
motion in a standing position.  A maximum 40 percent rating 
is warranted for severe lumbosacral strain, with a listing of 
the whole spine to the opposite side, positive Goldthwaite's 
sign, marked limitation of forward bending in a standing 
position, loss of lateral motion with osteoarthritic changes 
or narrowing with irregularity of joint space, or some of the 
above with abnormal mobility on forced motion.

Effective September 26, 2003, the criteria for evaluating 
disabilities of the spine were amended.  See 68 Fed. Reg. 
51,454 (August 27, 2003) (codified at 38 C.F.R.  § 4.71a).  A 
General Formula for Diseases and Injuries of the Spine 
provides that with or without symptoms such as pain (whether 
or not it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease, the 
following ratings are assigned:

A 100 percent rating is assigned for unfavorable ankylosis of 
the entire spine.

A 50 percent rating is assigned for unfavorable ankylosis of 
the entire thoracolumbar spine.

A 40 percent rating is assigned for unfavorable ankylosis of 
the entire cervical spine; or, forward flexion of the 
thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.

A 30 percent rating is assigned for forward flexion of the 
cervical spine 15 degrees or less; or, favorable ankylosis of 
the entire cervical spine.

A 20 percent rating is assigned for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, forward flexion of the cervical spine 
greater than 15 degrees but not greater than 30 degrees; or, 
the combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, the combined range of motion of 
the cervical spine not greater than 170 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.

A 10 percent rating is assigned for forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater 
than 85 degrees; or, forward flexion of the cervical spine 
greater than 30 degrees but not greater than 40 degrees; or, 
the combined range of motion of the thoracolumbar spine 
greater than 120 degrees but not greater than 235 degrees; 
or, the combined range of motion of the cervical spine 
greater than 170 degrees but not greater than 335 degrees; 
or, muscle spasm, guarding, or localized tenderness not 
resulting in an abnormal gait or abnormal spinal contour; or, 
vertebral body fracture with loss of 50 percent or more of 
the height.

Note (1) provides that any associated, objective neurologic 
abnormalities, including bowel or bladder impairment, are to 
be rated separately under the appropriate diagnostic code.

Note (2) provides, in part, that the combined range of motion 
refers to the sum of the range of forward flexion, extension, 
left and right lateral flexion, and left and right rotation.

Note (2) also provides that for rating purposes, the normal 
ranges of motion in the thoracolumbar spine are as follows: 
forward flexion, 90 degrees; extension, zero degrees, left 
and right lateral flexion, 30 degrees; and left and right 
lateral rotation, 30 degrees.

Note (5) provides that for VA compensation purposes, 
unfavorable ankylosis is a condition in which the entire 
cervical spine, the entire thoracolumbar spine, or the entire 
spine is fixed in flexion or extension, and the ankylosis 
results in one or more of the following: difficulty walking 
because of a limited line of vision; restricted opening of 
the mouth and chewing; breathing limited to diaphragmatic 
respiration; gastrointestinal symptoms due to pressure of the 
costal margin on the abdomen; dyspnea or dysphagia; 
atlantoaxial or cervical subluxation or dislocation; or 
neurologic symptoms due to nerve root stretching.  Fixation 
of a spinal segment in neutral position (zero degrees) always 
represents favorable ankylosis.

The regulations for rating intervertebral disc syndrome were 
also revised during the course of this appeal.  Under the 
rating criteria in effect prior to September 23, 2002, a zero 
percent rating was assigned for postoperative intervertebral 
disc syndrome, cured.  A 10 percent rating was assigned for 
mild intervertebral disc syndrome. A 20 percent rating was 
assigned for moderate intervertebral disc syndrome, and a 40 
percent rating was assigned for severe intervertebral disc 
syndrome with recurring attacks and intermittent relief.  A 
maximum 60 percent rating was assigned for pronounced 
intervertebral disc syndrome, with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc, and little intermittent relief.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2002).

Under the regulations revised effective September 23, 2002, 
intervertebral disc syndrome is evaluated either on the total 
duration of incapacitating episodes over the past 12 months 
or by combining under Sec. 4.25 separate evaluations of its 
chronic orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2006).

Under these criteria, when intervertebral disc syndrome is 
productive of incapacitating episodes having a total duration 
of at least one week but less than two weeks during the past 
twelve months, a 10 percent rating is assigned.  When 
incapacitating episodes have a total duration of at least two 
weeks but less than four weeks during the past twelve months, 
a 20 percent rating is assigned.  When incapacitating 
episodes have a total duration of at least four weeks but 
less than six weeks during the past twelve months, a 40 
percent rating is assigned.  When incapacitating episodes 
have a total duration of at least six weeks during the past 
12 months, a maximum 60 percent rating is assigned.

Note (1) following 38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2005) provides that an incapacitating episode is a period of 
acute signs and symptoms due to intervertebral disc syndrome 
that requires bed rest prescribed by a physician and 
treatment by a physician.  "Chronic orthopedic and 
neurologic manifestations" means orthopedic and neurologic 
signs and symptoms resulting from intervertebral disc 
syndrome that are present constantly, or nearly so.

Note (2) following 38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2005) provides that when evaluating on the basis of chronic 
manifestations, the adjudicator is to evaluate orthopedic 
disabilities using evaluation criteria for the most 
appropriate orthopedic diagnostic code or codes.  Neurologic 
disabilities are to be evaluated separately using evaluation 
criteria for the most appropriate neurologic diagnostic code 
or codes.

Note (3) following 38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2005) provides that if intervertebral disc syndrome is 
present in more than one spinal segment, provided that the 
effects in each spinal segment are clearly distinct, each 
segment should be evaluated on the basis of chronic 
orthopedic and neurologic manifestations or incapacitating 
episodes, whichever method results in a higher evaluation for 
that segment.

As noted above, the criteria for rating intervertebral disc 
syndrome that became effective on September 23, 2002, 
contained a note defining incapacitating episodes and chronic 
orthopedic and neurologic manifestations.  The Federal 
Register version setting forth the final rule indicates that 
the three notes following the version of Diagnostic Code 5293 
that became effective on September 23, 2002, were deleted 
when intervertebral disc syndrome was reclassified as 
Diagnostic Code 5243 in the criteria that became effective on 
September 26, 2003.  This was inadvertent and has now been 
corrected by 69 Fed. Reg. 32,449, 32,450 (June 10, 2004), a 
final correction that was made effective September 26, 2003.

The veteran alleges entitlement to an initial disability 
rating in excess of 20 percent for his lumbar spine 
disability.  A review of the record reveals that his lumbar 
spine disability warrants a 40 percent rating, but no higher, 
under the former criteria for evaluating intervertebral disc 
syndrome.  Under the former criteria, Diagnostic Code 5293 
provided for a maximum 60 percent rating for severe 
intervertebral disc syndrome, with persistent symptoms 
compatible with recurring attacks and intermittent relief.  

The Board acknowledges that in February 2003, a VA examiner 
held that there was no evidence of intervertebral disc 
syndrome; however, a September 2006 VA examiner diagnosed the 
veteran as having moderate intervertebal disc syndrome.  
Additionally, the confirmed presence of neurological 
difficulties throughout the pendency of this appeal warrants 
the evaluation of the veteran's lumbar spine disability under 
the criteria of Diagnostic Code 5293.  The veteran has 
consistently complained of lumbar spine pain that radiates 
down both his extremities.  In December 2002, straight leg 
raising testing was positive at 80 degrees, bilaterally.  In 
December 2004, the veteran could barely stand on his toes and 
reflexes were absent in both the knees and right ankle.  In 
March 2006, knee and ankle jerks were only trace, with 
reinforcement.  Upon examination in September 2006, tendon 
reflexes were 1/4 at the knees and absent in the ankles.  
Straight leg raising was positive at 85 degrees.  The veteran 
could not walk on his heels or his toes and the examiner 
noted that the veteran's pain radiated bilaterally to both 
ankles.  Accordingly, the veteran's lumbar spine disability 
is productive of severe impairment with recurring attacks and 
intermittent relief.  38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2002).  As such, he is entitled to a 40 percent disability 
evaluation under these criteria.

The veteran is not entitled to a disability rating in excess 
of 40 percent.  Characteristic symptoms indicate of a 
pronounced level of disability are not demonstrated by the 
record.  The other option is to consider orthopedic and 
neurological manifestations separately.

There is no evidence of severe limitation of motion under DC 
5292 (in effect at the time of the veteran's initial 1999 
claim) for a 40 percent maximum rating in terms of orthopedic 
manifestations, even in terms of DeLuca factors.  Nor is 
there evidence of moderate incomplete paralysis (20 percent), 
moderately severe incomplete paralysis (40 percent), severe 
incomplete paralysis with marked muscular atrophy (60 
percent), or complete paralysis when the foot dangles and 
drops, has no active movement possible of muscles below the 
knee, and with flexion of knee weakened or (very rarely) lost 
(80 percent).  See 38 C.F.R.               § 4.124(a), 
Diagnostic Codes 8520, 8620, 8720 (2003).  The veteran's 
primary problem does not involve any form of paralysis; 
rather, he experiences sensory radiculopathy that causes 
pain.

Finally, under the final change in September 2003 for rating 
spine disease and injury, the veteran is not entitled to a 
rating in excess of 40 percent. The veteran has been afforded 
several VA examinations throughout the pendency of this 
appeal; however, none of them have documented limitation of 
motion such that a disability rating in excess of 40 percent 
would be warranted.  Upon examination in December 2002, 
flexion was to 70 degrees; extension was to 20 degrees; and 
lateral movement was to 20 degrees, bilaterally.  In December 
2004, flexion was to 40 degrees; extension was to 20 degrees; 
and lateral flexion and rotation were to 20 degrees, 
bilaterally.  In March 2006, flexion was to 60 degrees; 
extension was to 10 degrees; right and left side rotation 
were to 30 degrees, and right and left lateral movement were 
to 15 degrees.  In September 2006, flexion was to 80 degrees, 
extension was to 25 degrees; and lateral movement and 
rotation were to 25 degrees, bilaterally.  

In light of the aforementioned examination results, the 
veteran does not have unfavorable ankylosis of the entire 
spine for a 100 percent evaluation.  He does not have 
unfavorable ankylosis of the entire thoracolumbar spine for a 
50 percent evaluation.  The veteran does not have unfavorable 
ankylosis of the entire cervical spine, or, forward flexion 
of the thoracolumbar spine 30 degrees or less, or, favorable 
ankylosis of the entire thoracolumbar spine for a 40 
evaluation.  Nor does he experience forward flexion of the 
cervical spine 15 degrees or less, or, favorable ankylosis of 
the entire cervical spine for a 30 percent evaluation.  

Furthermore, the ratable radiculopathy in the lower 
extremities is not severe enough to warrant a rating of 40 
percent or higher, because there is no evidence of moderately 
severe incomplete paralysis, of marked muscle atrophy (60 
percent), or complete paralysis of the foot (80 percent).  38 
C.F.R. § 4.124a, Diagnostic Code 8520.

In conclusion, the veteran's service-connected lumbar spine 
disability warrants a 40 percent disability rating, but no 
higher.

3.  Left Femur
The veteran alleges entitlement to a disability rating in 
excess of 10 percent, prior to March 21, 2006, and in excess 
of 20 percent thereafter, for his left femur disability.  The 
veteran's left femur disability has been rated by analogy to 
Diagnostic Code 5313, which pertains to impairment of Muscle 
Group (MG) XIII.  MG XIII is the posterior thigh muscle 
group.  The functions of this muscle group are extension of 
the hip, and flexion of the knee, outward and inward rotation 
of flexed knee, acting with MG XIV, 1, 2 synchronizing 
simultaneous flexion of hip and knee and extension of hop and 
knee by belt-over-pulley action at knee joint.  The involved 
muscles include the biceps femoris, the semimembranosus and 
the semitendinosus.  Under DC 5313, a moderate injury 
warrants a 10 percent rating.  A moderately severe injury 
warrants a 30 percent rating.  A severe injury warrants a 
maximum 40 percent rating.  38 C.F.R. § 4.73 (2006).

For VA rating purposes, the cardinal signs and symptoms of 
muscle disability are loss of power, weakness, lower 
threshold of fatigue, fatigue-pain, impairment of 
coordination; and uncertainty of movement.  38 C.F.R. § 
4.56(c) (2006).  When evaluating musculoskeletal 
disabilities, VA must, in addition to applying schedular 
criteria, consider granting a higher rating in cases in which 
the veteran experiences functional loss due to limited or 
excess movement, pain, weakness, excess fatigability, or 
incoordination (to include during flare-ups or with repeated 
use), and those factors are not contemplated in the relevant 
rating criteria.  See 38 C.F.R. §§ 4.40, 4.45 (2005); DeLuca 
v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 
38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in 
conjunction with the diagnostic codes predicated on 
limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 
(1996).

The Board will initially address whether the veteran is 
entitled to a disability rating gin excess of 10 percent 
prior to March 21, 2006.  In order to warrant a disability 
rating in excess of 10 percent the veteran's left femur 
disability must be productive of moderately severe 
impairment.

Prior to March 21, 2006, the medical evidence of record 
includes two VA examinations.  In December 2002 , the 
examiner noted slight weakness in the left quadriceps and the 
hamstring muscle.  He diagnosed  the veteran as having a 
compound fracture of the left femur with status postoperative 
repair with thigh pain and some reduction of function of the 
trip muscles of the left thigh.  The examiner characterized 
the veteran's disability impairment as moderate.  A December 
2004 VA examiner noted occasional pain; however, there was 
tenderness on palpation of the hip or thigh.  Range of motion 
studies of the left hip, demonstrated flexion to 90 degrees, 
extension to 45 degrees, abduction to 45 degrees, adduction 
to 45 degrees.  

In light of the lack of objective evidence of pain, muscle 
weakness, and limitation of motion of the hip, the Board 
finds that the veteran's left femur disability is productive 
of moderately severe impairment and warrants a 20 percent 
disability rating as of the date of claim, September 5, 2002.  

The Board will now address whether the veteran's left femur 
disability warrants disability rating in excess of 20 
percent.  Upon VA examination in March 2006, his disability 
resulted in constant pain and tenderness to the touch.  There 
was no evidence of flare-ups of pain.  Range of motion 
studies of left hip demonstrated 120 degrees of flexion, 50 
degrees of external rotation, 0 degrees of internal rotation, 
and abduction to 30 degrees.  Internal rotation did produce 
pain.  Left knee range of motion was from 0 to 130 degrees.  
The examiner opined that there would be enough scarring from 
the injury to expect the quadriceps muscle to be somewhat 
tethered and restrict knee flexion.  The veteran's left knee 
flexion and limited internal rotation were related to the 
femoral fracture.  Although the examiner was unsure as to the 
origin of the veteran's pain, he estimated that it would 
increase impairment by 15 percent.  

In light of the aforementioned examination findings, the 
Board finds that a rating in excess of 20 percent for the 
veteran's left femur disability is not warranted.  The 
veteran's left femur disability is productive of pain, minor 
limitation of motion of the hip and  knee, and tenderness on 
palpation.  There is no indication that the veteran's left 
femur disability results in severe impairment.  Accordingly, 
a disability rating in excess of 20 percent is not warranted.

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4 (2006), as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  However, the Board finds no basis upon 
which to assign a higher disability evaluation.  The Board 
notes that Diagnostic Code 5252 provides for a 10 percent 
evaluation when thigh flexion is limited to 45 degrees.  VA 
examinations in December 2004 and March 2006 documented 
flexion to 90 degrees and 120 degrees, respectively.  Even 
taking into consideration an additional 15 percent loss of 
motion with flare-ups, the veteran's disability would still 
not require an increased evaluation based upon limitation of 
flexion of the thigh.  

As to his knee, Diagnostic Code 5260 provides for a 
noncompensable rating where flexion of the knee is limited to 
60 degrees.  Upon VA examination in March 2006, the veteran 
demonstrated flexion to 130 degrees and the examiner opined 
that during flare-ups impairment would be limited by an 
additional 15 percent.  Accordingly, the veteran would not be 
entitled to a higher evaluation under Diagnostic Code 5260.  

Additionally, the veteran is not entitled to a separate 
evaluation under Diagnostic Codes 5252 and 5260 as the 
functional impairment of the slight limitation of motion of 
his hip and knee are already contemplated in the veteran's 10 
percent evaluation, prior to March 21, 2006, and 20 percent 
evaluation thereafter, under Diagnostic Code 5313.  See 
Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).  A review 
of the record, to include the veteran's subjective complaints 
and the objective medical evidence, otherwise fails to reveal 
any additional functional impairment associated with the 
veteran's left femur disability to warrant consideration of 
alternate rating codes.

In conclusion, the veteran's left femur disability warrants a 
20 percent disability, effective September 5, 2002, and 
thereafter.

4.  Left Shoulder
The veteran's left shoulder disability has been rated as 10 
percent disabling.  He alleges entitlement to an increased 
disability rating because he experiences tingling in his ring 
and little fingers.  The evidence indicates that the veteran 
is right-handed. The veteran's disability rating has been 
rated as 10 percent disabling under 38 C.F.R. § 4.71a, 
Diagnostic Codes 5010, 5201.

Diagnostic Code 5010 provides that arthritis due to trauma, 
substantiated by X-ray findings, and is rated as degenerative 
arthritis.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003 
(2006).  Degenerative arthritis, established by X-ray 
findings, will be rated on the basis of limitation of motion 
under the appropriate diagnostic code for the specific joint 
involved.  When, however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic code, a rating of 10 percent is 
warranted for each major joint affected by limitation of 
motion.  Id.  A 20 percent rating is warranted when there is 
X-ray evidence of involvement of two or more major joints or 
two or more minor joint groups with occasional incapacitating 
exacerbations.  The Board notes that for the purpose of 
rating disability from arthritis, the shoulder is considered 
to be a major joint.  38 C.F.R. § 4.45.

Under Diagnostic Code 5201, for limitation of motion of the 
arm, a 20 percent rating is warranted for limitation of 
motion of the minor arm when motion is possible to the 
shoulder level.  A 30 percent rating is warranted for 
limitation of motion of the minor arm to midway between the 
side and shoulder level.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5201.  

The Board notes that normal range of motion of the shoulder 
is set forth in 38 C.F.R. § 4.71, Plate I.  Normal forward 
elevation, or flexion, is from 0 to 180 degrees.  Normal 
shoulder abduction is also from 0 to 180 degrees.  Normal 
external rotation and internal rotation are from 0 to 90 
degrees.

Upon review of the medical evidence of record, the veteran 
has not demonstrated limitation of motion such as to warrant 
a disability rating in excess of 10 percent.  In December 
2002, range of motion testing demonstrated flexion to 160 
degrees, extension to 60 degrees, abduction to 110 degrees, 
external rotation to 80 degrees and internal rotation to 90 
degrees.  In December 2004, range of motion testing 
demonstrated flexion and abduction to 180 degrees, internal 
and external rotation to 80 degrees, and adduction to 20 
degrees.  There was no increase in limitation of motion with 
repetitive motion or flare-ups.  In September 2006, range of 
motion testing demonstrated flexion to 175 degrees, with pain 
beginning at 170; internal rotation to the level of T8; 
external rotation to 80 degrees; and abduction to 115 
degrees.  The veteran denied any flare-ups.  

In light of the aforementioned examination findings, the 
veteran's left shoulder range of motion is greater than 90 
degrees, such that his limitation of motion does not warrant 
even a compensable evaluation.   Although the veteran's 
limitation of motion does not rise to level of warranting a 
compensable evaluation, his left shoulder disability was 
assigned a 10 percent disability rating due to the x-ray 
evidence of degenerative changes.  An increased evaluation 
based on functional loss due to pain on use or due to flare-
ups is not warranted, as the objective evidence does not 
reveal weakness, deformity or other indicia of function loss 
warranting a higher rating.  See DeLuca, 8 Vet. App. at 206.  
Accordingly, the veteran's left shoulder disability is 
appropriately compensated for by the currently assigned 10 
percent disability rating.

5.  Conversion Reaction with Anxiety
The veteran's psychiatric disorder has been rated as 10 
percent disabling.  He alleges that he is entitled to an 
increased disability rating because he experiences problems 
with memory, concentration, and requires the use of sleeping 
pills every evening.

The regulations establish a general rating formula for mental 
disorders.  38 C.F.R. § 4.130.  Ratings are assigned 
according to the manifestation of particular symptoms.  
However, the use of the term "such as" in 38 C.F.R. § 4.130 
demonstrates that the symptoms after that phrase are not 
intended to constitute an exhaustive list, but rather are to 
serve as examples of the type and degree of the symptoms, or 
their effects, that would justify a particular rating.  
Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, 
the evidence considered in determining the level of 
impairment under § 4.130 is not restricted to the symptoms 
provided in the diagnostic code.   Instead, VA must consider 
all symptoms of a claimant's condition that affect the level 
of occupational and social impairment, including, if 
applicable, those identified in the DSM-IV (American 
Psychiatric Association: Diagnostic and Statistical Manual of 
Mental Disorders (4th Ed. 1994)).  Id.

Pursuant to Diagnostic Code 9413, used in rating anxiety 
disorder, a 10 percent rating is warranted when it is 
productive of occupational and social impairment due to mild 
or transient symptoms which decrease work efficiency and 
ability to perform occupational tasks only during periods of 
significant stress; or symptoms controlled by continuous 
medication.  A 30 percent rating is warranted when it results 
in occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).  A rating of 
50 percent is assigned for anxiety disorder, not otherwise 
specified, when it results in occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9413.

After reviewing the evidence of record, the Board concludes 
that the veteran's psychiatric disability warrants a 30 
percent disability rating.  Throughout the pendency of this 
appeal the veteran submitted to various psychiatric 
evaluations.  

In December 2002, the veteran was pleasant, cooperative, and 
goal oriented.  He was oriented in all three spheres and able 
to organize and express himself.  As to his affect, he 
exhibited mild tension and anxiety; however, his mood was 
normal.  There was no evidence of any psychosis, delusions, 
hallucinations, or organicity.  His intellect was above 
average.  Memory and judgment were good.  He was diagnosed as 
having mild anxiety that was equivalent to conversion 
reaction and assigned a GAF of 78.  

In March 2003, a VA examiner explained that conversion 
reaction was present when an individual had a very high level 
of anxiety and by psychological mechanisms, the anxiety 
turned into some physical manifestations without any 
structure or damage.  

In April 2003, the veteran's private physician Dr. Hwang 
opined that the veteran's memory loss with visual and spatial 
difficulty were possibly attributable to early stage 
dementia. 

Upon VA examination in January 2005, the veteran was oriented 
in all three spheres, his insight was fair and his judgment 
was.  He exhibited no suicidal or homicidal ideation.  He was 
able to perform standard activities of daily living.  The 
examiner assigned a GAF score of 69.  

In September 2006, the veteran was alert and oriented in all 
three spheres.  He denied any suicidal or homicidal ideation.  
The examiner opined that the veteran's psychiatric disability 
was better characterized as an anxiety disorder and assigned 
a GAF of 65.  He noted that the veteran's psychiatric 
disability most affected the veteran's sleep and minimally 
affected his social relationships secondary to some 
frustration and verbal snapping at others.  He characterized 
the veteran's anxiety as mild.  The veteran was able to find 
ongoing enjoyment in social activities and spent his time 
reading, watching television, performing housework, and 
staying active in his church.  The veteran also exercises 
five days a week.  He reported a stable appetite and denied 
any problems with energy level.  

The GAF is a scale reflecting the psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness.  Diagnostic and Statistical Manual of 
Mental Disorders (4th Ed.) (DSM-IV); Carpenter v. Brown, 
8 Vet. App. 240 (1995).  A GAF score of 41-50 indicates 
serious symptoms (e.g. suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g. no friends, 
unable to keep a job).  A 51-60 GAF score indicates the 
examiner's assessment of moderate symptoms (e.g., a flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  A 61-70 GAF score indicates the examiner's 
assessment of some mild symptoms (e.g., depressed mood and 
mild insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy or theft within 
the household), but generally functioning pretty well, has 
some meaningful interpersonal relationships.

An examiner's classification of the level of psychiatric 
impairment at the moment of examination, by words or by a GAF 
score, however, is to be considered but is not determinative 
of the percentage VA disability rating to be assigned; the 
percentage evaluation is to be based on all the evidence that 
bears on occupational and social impairment.  See 38 C.F.R. § 
4.126(a); VAOPGCPREC 10-95.  The GAF scores noted in the 
medical evidence of record range from 65 to 78.  This 
combined with the psychiatric symptoms of anxiety, the effect 
on his social relationships, and sleep impairment requiring 
nightly medication as a whole reflects occupational and 
social impairment from anxiety disorder which most closely 
approximates a 30 percent disability.  38 C.F.R. § 4.7.  
Thus, with application of the benefit-of-the-doubt rule, 38 
U.S.C.A. § 5107(b), the Board finds that a higher rating of 
30 percent is warranted for the veteran's anxiety disorder.

The Board finds that the preponderance of the evidence does 
not demonstrate that the veteran's psychiatric disability 
meets the criteria for he next higher rating of 50 percent 
rating under Diagnostic Code 9413, as it is not shown that 
his anxiety disorder results in occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  In conclusion, the veteran's symptoms, to 
include anxiety, sleep disorder, and minimal social conflicts 
fall within the criteria for a 30 percent rating. 

II. Earlier Effective Dates
The veteran alleges entitlement an effective date earlier 
than September 5, 2002, for the grant of the currently 
assigned 30 percent disability rating for service-connected 
conversion reaction and anxiety; the grant of a 60 percent 
disability rating for a lumbar spine disability; and the 
grant of a 10 percent disability rating for a left shoulder 
disability.  

The veteran was originally granted entitlement to service 
connection for a lumbosacral strain with conversion reaction 
and for a left shoulder disability, as of November 27, 1952.  
By means of a June 1953 rating decision, the RO held that the 
lumbosacral strain and conversion reaction disability 
warranted a 20 percent disability rating and the left 
shoulder disability was noncompensable. The veteran was 
advised of this rating decision and of his appellate rights.  
He did not voice any disagreement with the decision and, as 
such, the rating decision became final after one year of 
notification.  See 38 C.F.R. §§ 20.302, 20.1103.  Thus, the 
decision can only be revised upon a showing of clear and 
unmistakable error.  See 38 C.F.R. § 3.105.  

In August 1956, his service-connected disabilities were re-
evaluated but the RO held that no change was warranted in 
their evaluations.  At that time, the RO continued the 
noncompensable evaluation for the veteran's left shoulder 
disability and reduced the veteran's service-connected 
lumbosacral strain with conversion reaction disability rating 
to 10 percent.  The veteran was advised of this rating 
decision and of his appellate rights.  He did not voice any 
disagreement with the decision and, as such, the rating 
decision became final after one year of notification.  See 38 
C.F.R. §§ 20.302, 20.1103.  

On September 5, 2002, the veteran's claim of entitlement to 
increased disability ratings was received.  By means of the 
May 2003 rating decision, the RO held that the veteran's 
lumbosacral strain and conversion reaction warranted separate 
disability ratings.  The RO continued the 20 percent 
disability rating for the lumbosacral strain and assigned a 
separate disability rating of 10 percent for the conversion 
reaction, effective the date of claim.  The RO also assigned 
a 10 percent disability rating to the veteran's service-
connected left shoulder disability.  By means of this 
decision, the Board has held that the veteran's lumbar spine 
disability warrants a 60 percent rating and his psychiatric 
disability warrants a 30 percent rating, effective the date 
of claim.  

Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation, or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  See 38 C.F.R. § 
3.400.  The earliest date that it is factually ascertainable 
that an increase in disability occurred may be assigned if 
the request for an increase is received within one year from 
such date, otherwise, the date of receipt of claim must be 
assigned.  See 38 C.F.R. § 3.400(o)(2).

Although the veteran claims entitlement to his increased 
disability ratings for his lumbar spine, psychiatric, and 
left shoulder disabilities as of date of his discharge from 
service, the Board finds that June 1953 and August 1956 
rating decision are final.  As such, the subsequent grant of 
increased ratings cannot be made effective as of the date of 
the original claim short of a showing of clear and 
unmistakable error.  The veteran has not alleged any such 
error.

The appropriate date for assignment of additional benefits 
granted must be the date of receipt of the current claim in 
September 2002 unless there is evidence showing an increase 
in disability within one year of the September 2002 claim.   
Medical evidence dated from September 2001 to September 2002 
does not demonstrate any treatment or the veteran's service-
connected lumbar spine, psychiatric, and left shoulder 
disabilities.  Nothing in the medical evidence during the one 
year prior to the date of receipt of claim shows a increase 
in any of the aforementioned disabilities.   Therefore, the 
Board finds that it is not factually ascertainable that an 
increase in disability began prior to September 2002 in order 
to assign a date earlier than the date of receipt of claim 
for the award of increased ratings.

Given the evidence as outlined above, the Board finds that 
the most advantageous date for assignment for the grant of a 
higher schedular ratings for the veteran's lumbar spine, 
psychiatric, and left shoulder disabilities is the date of 
receipt of claim which is September 5, 2002.  Although the 
Board appreciates the veteran's argument that he should be 
awarded the increased disability ratings as of his initial 
grant of service connection, it is bound by the evidence of 
record which shows that the veteran did not appeal either the 
1953 or the1956 rating decisions, did not have a factually 
ascertainable increase in disability between September 2001 
and September 2002, and did not submit his current claim for 
an increase until September 2002.  Consequently, his requests 
for earlier effective dates must be denied.


ORDER

Entitlement to a disability rating in excess of 20 percent 
for a right ankle disability is denied.

Entitlement to a disability rating of 40 percent, but no 
higher, for a lumbar spine disability is granted, subject to 
the law and regulations governing the payment of monetary 
benefits.

Entitlement to a disability rating of 20 percent, effective 
September 5, 2002, for a left femur disability is granted, 
subject to the law and regulations governing the payment of 
monetary benefits.

Entitlement to a disability rating in excess of 20 percent 
for a left femur disability is denied.

Entitlement to a disability rating in excess of 10 percent 
for a left shoulder disability is denied.

Entitlement to a disability rating of 30 percent, but no 
higher, for conversion reaction with anxiety is granted, 
subject to the law and regulations governing the payment of 
monetary benefits.

Entitlement to an effective date earlier than September 5, 
2002, for the grant of a 30 percent disability rating for 
service-connected conversion reaction and anxiety is denied.

Entitlement to an effective date earlier than September 5, 
2002, for the grant of a 40 percent disability rating for 
service-connected lumbar spine disability is denied.

Entitlement to an effective date earlier than September 5, 
2002, for the grant of a 10 percent disability rating for 
service-connected left shoulder disability is denied.





____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


